Citation Nr: 1823131	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with mild subluxation and left sacroiliitis of the lumbar spine, previously diagnosed as lumbosacral strain, exclusive of the period where a temporary total rating has been assigned.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In June 2016, the Board remanded this matter for further development.

During the pendency of the appeal, in a June 2015 rating decision, the RO granted the Veteran a temporary 100 percent evaluation for surgical or other treatment necessitating convalescence from July 28, 2014 until October 31, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected back disability, and entitlement to TDIU. 

The Veteran underwent VA contract examination in August 2015.  At that time, the Veteran reported flare-ups which he described as sharp pain down his legs.  The Veteran reported functional impairment after prolonged standing or sitting.  The VA contract examiner noted that the Veteran stated that he could not flex or extend at all during the examination, but that he walked in with a normal gait and was able to flex to 45 degrees for his prostate examination.  The VA contract examiner reported that the examination results showing no ability to flex or extend were unreliable and opined that the Veteran was being dishonest in reporting that he was unable to flex or extend.  The VA contract examiner opined that the examination was invalid.  The VA contract examiner opined that the Veteran's examination was medically inconsistent with his statements describing functional loss with repetitive use over time.  However, the VA contract examiner also noted that pain causes functional loss with repeated use over a period of time and during flare-ups, that the Veteran experienced a flare-up as he came in for examination with pain down his legs, and that the VA examiner was unable to describe such loss in terms of range of motion.  The Board notes that during the September 2012 VA contract examination, the Veteran reported that he was unable to bend or lift at all during flare-ups.  The September 2012 VA contract examiner did not opine as to functional limitations during flare-ups or after repeated use over a period of time, and did not provide range of motion estimates for any such limitations.  In Sharp v. Shulkin, 26 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The September 2012 and August 2015 examination reports do not contain information from the Veteran regarding the frequency and duration of his reported flare-ups.  The September 2012 and August 2015 VA contract examiners noted no radicular symptoms.  As the VA contract examination reports do not provide the necessary findings for rating the Veteran's back disability, and there are suggestions that the Veteran's condition may have worsened since the last examination (September 2017 reports of lumbar radiculopathy), remand is appropriate for a new VA examination to address the current severity of the Veteran's back disability.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and federal treatment records, to include any VA treatment records dated from August 2010 to January 2014, from June 2016 to February 2018, and from March 2018 to the present, and any additional treatment records from Naval Hospital Camp Lejeune.  In addition, it appears that there are relevant treatment records scanned into the Veteran's VA medical records but not added to the claims file.  The Board notes that the Veteran's VA treatment records indicate that treatment records from Johnston Pain Management for the Veteran's lumbar spine disability were scanned into Vista imaging.  However, these records are not in the Veteran's claims file.  Accordingly, such records should be obtained on remand.

The Veteran's TDIU claim is based on his service-connected back disability, and thus intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, remand of the TDIU claim is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional federal treatment records, to include any VA treatment records dated from August 2010 to January 2014, from June 2016 to February 2018, and from March 2018 to the present, and any additional treatment records from Naval Hospital Camp Lejeune.

The Board notes that the Veteran's VA treatment records indicate that treatment records from Johnston Pain Management for the Veteran's lumbar spine disability were scanned into Vista imaging.  These documents should be associated with the Veteran's claims file on remand.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must test for pain in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Further, the examiner must estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups and after repetitive use over time.  If the examiner cannot provide the above-requested estimation without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

A thorough neurologic examination of the Veteran's lumbar spine must also be performed, addressing recent indications of lumbar radiculopathy as well as any other neurological disorders found to be present.  

4. Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2013 forward. Ask the Veteran to provide IRS tax returns from 2013 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2013 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

5.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

